Case 2:19-cv-00066-JRG Document 558 Filed 03/25/21 Page 1 of 4 PageID #: 44619



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


     OPTIS WIRELESS TECHNOLOGY, LLC,
     OPTIS CELLULAR TECHNOLOGY, LLC,
     UNWIRED PLANET, LLC, UNWIRED
     PLANET INTERNATIONAL LIMITED,
     AND PANOPTIS PATENT MANAGEMENT,
     LLC,
                                               Civil Action No. 2:19-cv-66-JRG
     Plaintiffs,
                                               JURY TRIAL
     v.

     APPLE INC.,

     Defendant.




           PLAINTIFFS’ MOTION FOR CALCULATION OF PREJUDGMENT AND
                           POST-JUDGMENT INTEREST




    10921975
Case 2:19-cv-00066-JRG Document 558 Filed 03/25/21 Page 2 of 4 PageID #: 44620



               Plaintiffs respectfully request that the Court grant Plaintiffs’ calculation of prejudgment

    and post-judgment interest through the date of this motion.

               On February 25, 2021, this Court entered judgment in Plaintiffs’ favor. Dkt. 544. In so

    doing, the Court awarded Plaintiffs prejudgment and post-judgment interest. Id. at ¶¶ 6, 7.

    Prejudgment interest is to be calculated as “applicable to all sums awarded herein, calculated at

    the 5-year U.S. Treasury Bill rate, compounded quarterly, from the date of infringement through

    the date of entry of this Judgment.” The jury awarded damages of $506,200,000. Dkt. 483.

    Plaintiffs sought damages for Apple’s infringement beginning with the filing of the complaint,

    February 25, 2019. Exhibit 1 to this motion calculates prejudgment interest based on the Court’s

    guidance. Based on this calculation, Plaintiffs request prejudgment interest of $25,659,162. Ex.

    1 at Table 2.

               The Court also awarded post-judgment interest “applicable to all sums awarded herein,

    at the statutory rate, from the date of entry of this Judgment until paid.” Exhibit 1 calculates

    post-judgment interest from February 26, 2021 through March 25, 2021, based on the entire

    damages award and prejudgment interest, and at the statutory rate of equal to the weekly average

    1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal

    Reserve System, for the calendar week preceding. 28 U.S.C. 1961(a). Based on this calculation,

    Plaintiffs request post-judgment interest on the jury’s award of $28,560 through the filing of this

    motion on March 25, 2021, see Ex. 1 at Table 4, and $1,020 each day thereafter, see Ex. 1 at Table

    3.

               Counsel for the parties met and conferred regarding this motion. Counsel for Apple

    stated that Apple opposes the calculation of prejudgment and post-judgment interest at this

    time on the same grounds that will be set forth in its motions for judgment as a matter of law

    and motion for a new trial.



    10921975                                          -1-
Case 2:19-cv-00066-JRG Document 558 Filed 03/25/21 Page 3 of 4 PageID #: 44621



    Dated: March 25, 2021                    Respectfully submitted,

                                             /s/ Jason Sheasby
                                             Jason Sheasby (pro hac vice)
                                             jsheasby@irell.com
                                             Hong Zhong, PhD
                                             hzhong@irell.com
                                             IRELL & MANELLA LLP
                                             1800 Ave of the Stars, Suite 900
                                             Los Angeles, CA 90064
                                             Phone: (310) 203-7096; Fax: (310) 203-7199

                                             Samuel F. Baxter
                                             Texas State Bar No. 1938000
                                             sbaxter@McKoolSmith.com
                                             Jennifer Truelove
                                             Texas State Bar No. 24012906
                                             jtruelove@McKoolSmith.com
                                             McKOOL SMITH, P.C.
                                             104 E. Houston Street, Suite 300
                                             Marshall, TX 75670
                                             Phone: (903) 923-9000; Fax: (903) 923-9099
                                             Steven J. Pollinger
                                             Texas State Bar No. 24011919
                                             spollinger@McKoolSmith.com
                                             McKOOL SMITH, P.C.
                                             300 W. 6th Street Suite 1700
                                             Austin, TX 78701
                                             Phone: (512) 692-8700; Fax: (512) 692-8744
                                             M. Jill Bindler
                                             Texas Bar No. 02319600
                                             jbindler@grayreed.com
                                             GRAY REED & MCGRAW LLP
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Phone: (214) 954-4135; Fax: (469) 320-6901
                                             ATTORNEYS FOR PLAINTIFFS
                                             OPTIS WIRELESS TECHNOLOGY,
                                             LLC, OPTIS CELLULAR
                                             TECHNOLOGY, LLC, AND
                                             PANOPTIS PATENT
                                             MANAGEMENT, LLC




    10921975                           -2-
Case 2:19-cv-00066-JRG Document 558 Filed 03/25/21 Page 4 of 4 PageID #: 44622



                                      CERTIFICATE OF SERVICE

               The undersigned certifies that the foregoing document was served via the Court’s ECF

    system on all counsel of record on March 25, 2021.

                                                      /s/ Jason Sheasby
                                                      Jason Sheasby




                                  CERTIFICATE OF CONFERENCE

               Counsel for the parties have discussed this motion by phone in an effort to resolve their

    differences. Those discussions have ended in impasse. This motion is opposed by Apple.

                                                      /s/ Jason Sheasby
                                                      Jason Sheasby




    10921975                                         -3-
